 

Case 2:19-cv-01489-RSM Document 10 Filed 10/15/19 Page 1 of 2

———. FILED w————— ENTERED
———LODGED = ____ergiver

OCT 15 2019

AT SEATILE
CLERK US DISTRICT COURT
ay WESTERN DISTRICT OF (WASHINGTON
DEPUTY

   

King Abdul Mumin El
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-cv-01489 RSM

Plaintiff(s),
KING COUNTY, et al.,

Defendant(s).

 

 

DECLARATION IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT
I, Joseph Stanley Pigott a.k.a. King Abdul Mumin El, declare under penalty of perjury that the
following facts are true and correct to the best of my information and belief:
1. lam the plaintiff in this action.
2. A complaint was filed herein on David P. Tracy and service of
process was had on the defendant LAW OFFICES OF DAVID P. TRACY & ZOTTMAN on 9/18/2019.
3. More than twenty one (21) days have elapsed since the defendant in this action
served, and the defendant has failed to plead or otherwise defend as provided by the Federal

Rules of Civil Procedure.

 
 

Case 2:19-cv-01489-RSM Document 10 Filed 10/15/19 Page 2 of 2

 

 

 
